Exhibit 10.4

 

Cache, Inc.
1440 Broadway

New York, New York 10018

 

February 5, 2013

 

Thomas E. Reinckens

 

Re:                             Cache, Inc. - Voting and Standstill Letter
Agreement

 

Dear Mr. Reinckens:

 

Reference is made to that certain Investment Agreement, dated as of the date
hereof (the “Investment Agreement”), among Cache, Inc., a Florida corporation
(the “Company”), MFP Partners, L.P., a Delaware limited partnership (“MFP”),
Mill Road Capital, L.P., a Delaware limited partnership (“Mill Road”), and Jay
Margolis, an individual resident of the State of New York (“Margolis”, and,
together with MFP and Mill Road, each an “Investor” and collectively, the
“Investors”).  Capitalized terms used and not otherwise defined herein shall
have the meanings ascribed to such terms in the Investment Agreement.

 

Pursuant to the Investment Agreement, the Company has agreed to conduct a rights
offering (the “Rights Offering”) by distributing, at no charge, to each holder
of record (as of a certain record date) of shares of common stock, par value
$0.01 per share (the “Common Stock”) of the Company, 0.374 transferable rights
(the “Rights”), for each share of Common Stock held by such shareholder, to
purchase shares of Common Stock which Rights, if exercised in full, will provide
gross proceeds to the Company of $8.0 million.  In addition, pursuant to the
Investment Agreement, the Investors have agreed to purchase shares of Common
Stock from the Company and to provide a backstop commitment assuring that the
Company receives gross proceeds in the Rights Offering of $8.0 million, upon the
terms and subject to the conditions set forth therein.

 

In consideration of the Investors’ willingness to provide the backstop
commitment to the Rights Offering, thereby benefiting the Company and you, as a
shareholder of the Company, you hereby agree and acknowledge as follows:

 

(1)         Voting Agreement.  You shall vote any and all Shares held directly
or indirectly by you (and cause all Shares held by any of your Affiliates to be
voted) in favor of the issuance and sale of Shares in the Rights Offering and
the issuance and sale of Shares to the Investors pursuant to the Investment
Agreement at any special meeting of the Company’s shareholders to consider and
vote upon such matters, or at any adjournment, postponement, or continuation of
any such meeting.  Any such vote shall be cast in accordance with such
procedures relating thereto so as to ensure that it is duly counted for purposes
of determining that a quorum is present and for purposes of recording the
results of such vote.  You agree not to enter into any agreement or commitment
with any Person the effect of which would be inconsistent with or violative of
the provisions and agreements contained in this letter agreement.

 

(2)         Standstill.  For the period commencing on the date hereof until the
date which is the earlier of (i) two (2) trading days following the Closing Date
and (ii) thirty (30) days following the Termination Date (the “Standstill
Period”), neither you nor any of your controlled Affiliates shall, without the
prior written consent of the Company, voluntarily or involuntarily, directly or
indirectly, through the transfer of interests in

 

--------------------------------------------------------------------------------


 

controlled Affiliates or otherwise, offer, sell, assign, transfer, grant a
participation or security interest in, pledge, encumber or otherwise dispose of
(whether by operation of law or otherwise) (“Transfer”) any Shares (in whole or
in part), or attempt to consummate any such transactions, or, directly or
indirectly, enter into, or cause any Shares to become subject to, any option,
warrant, purchase right or other contract or commitment that could require you
to Transfer your Shares.  In addition, during the Standstill Period, neither you
nor any of your controlled Affiliates shall, directly or indirectly, propose, or
solicit, support or encourage any other Person in connection with, or make any
public statement supporting, or vote any of your Shares in favor of, any merger,
tender offer or similar business combination, or any liquidation,
recapitalization, or solicitation of proxies, in each case, with respect to the
Company, except that nothing herein shall prohibit you from fulfilling your
obligation pursuant to Section (1) above to vote your Shares in favor of the
issuance and sale of Shares in the Rights Offering and pursuant to the
transactions contemplated by the Investment Agreement.  Nothing contained herein
shall be interpreted so as to preclude the undersigned from selling or
transferring any Rights.

 

(3)         Due Authorization; Enforceability.  You have the requisite capacity
to enter into this letter agreement and to perform your obligations hereunder. 
This letter agreement has been duly authorized, executed and delivered by you
and constitutes your valid and binding obligation, enforceable against you in
accordance with its terms subject to (i) bankruptcy, insolvency, moratorium and
other similar laws now or hereafter in effect relating to or affecting
creditors’ rights generally, and (ii) general principles of equity (regardless
of whether considered in a proceeding at law or in equity).

 

(4)         Shares.  As of the date hereof, you are the beneficial owner of the
number of shares of Common Stock set forth below your signature to this letter
agreement and you have the sole power to vote (or cause to be voted) and dispose
of such Shares.  You have good and valid title to your Shares, free and clear of
any and all restrictions of any nature or kind whatsoever, other than those
created by this letter agreement and by applicable law.

 

Your obligations under this letter agreement, other than in Section (2) above,
will terminate on the earlier of the date which is the Closing Date and the
Termination Date.  Your obligation under Section (2) of this letter agreement
will terminate on the date which is the earlier of (i) two (2) trading days
following the Closing Date and (ii) thirty (30) days following the Termination
Date.  This letter agreement is intended to bind and inure to the benefit of the
parties and their respective successors, assigns, heirs, executors,
administrators and representatives.  Each of the Investors shall be a
third-party beneficiary to this letter agreement, entitled to enforce this
agreement against you as though each such Investor were a party to this letter
agreement.  This letter agreement shall be governed by the internal laws of the
State of New York, without regard to the conflict of laws principles thereof.

 

You hereby agree to be bound by the terms and provisions of this letter
agreement as of the date first written above.

 

 

CACHE, INC.

 

 

 

By:

/s/ Margaret Feeney

 

Name:  Margaret Feeney

 

Title:  EVP and CFO

 

 

Acknowledged and Agreed as of the date hereof,

 

 

 

/s/ Thomas E. Reinckens

 

 

Thomas E. Reinckens

 

 

 

Number of Shares beneficially held: 249,828

 

 

--------------------------------------------------------------------------------